Citation Nr: 0327730	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-15 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for cardiovasacular 
disability.

2.  Entitlement to service connection for residuals of a 
brain injury.

3.  Entitlement to service connection for cervical spine 
disability. 

4.  Entitlement to service connection for lumbosacral spine 
disability.

5.  Entitlement to service connection for bilateral shoulder 
disability.

6.  Entitlement to service connection for bilateral foot 
disability.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chest pains.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
June 1976.

This matter comes before the Board of Veterans' (Board) on 
appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  By rating decision in March 1990, the RO denied service 
connection for chest pains; the veteran did not initiate an 
appeal from the 1977 rating decision.

2.  Evidence received since the 1990 rating decision is so 
significant that it must be considered to fairly decide the 
veteran's claim of entitlement to service connection for 
chest pains.

3.  By rating decision in March 1990, the RO denied service 
connection for hearing loss; the veteran did not initiate an 
appeal from the 1990 rating decision.

4.  Evidence received since the 1990 rating decision is so 
significant that it must be considered to fairly decide the 
veteran's claim of entitlement to service connection for 
hearing loss.


CONCLUSIONS OF LAW

1.  The March 1990 decision that denied entitlement to 
service connection for chest pains is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  Evidence received since the 1990 rating decision is new 
and material and the veteran's claim of entitlement to 
service connection for chest pains has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  The March 1990 decision that denied entitlement to 
service connection for hearing loss is final.  38 U.S.C.A. § 
7105(c) (West 2002).

4.  Evidence received since the 1990 rating decision is new 
and material and the veteran's claim of entitlement to 
service connection for hearing loss has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

In this case, the RO sent the veteran two letters pertaining 
to the notice and duty-to-assist provisions of VCAA.  Both 
letters were sent before the publication of 38 C.F.R. 
§ 3.159(b)(1), and the letters referred to a 60-day dealine 
for appellant's response.    Although the letters did not 
apply the 30-day deadline to which the Court referred in 
Paralyzed Veterans of America, the reference to a 60-day 
deadline was misleading for the reasons expained by the 
Court.  However, the only matters that are being decided in 
this case result in dispositions favorable to the veteran.  
For this reason, this decision will enter orders as to the 
questions of whether new and material evidence has been added 
to then record to re-open claims for service connection for 
chest pain and hearing loss.  All other issues raised in the 
case will be  addressed in the Remand portion of the 
decision. 

II. New and material evidence

The veteran had filed for service connection for chest pains 
and hearing loss in 1990.  The veteran's claims were denied 
by a rating decision in March 1990, as it was not shown by 
the evidence of record that the veteran had a disability 
involving chest pains or had hearing loss.  The veteran was 
notified of this decision and of his appellate rights, but he 
did not appeal.

The veteran attempted to reopen his claim in 2001.  By a 
rating decision dated September2001, the veteran was informed 
that his claims continued to be denied and he would have to 
submit new and material evidence to reopen his claims.  
Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the March 1990 RO 
decision consisted of the following:

Service medical records which showed that in May 1970 the 
veteran was seen for pain in the left upper chest, which was 
transient and recurrent.  It was noted that there was no 
interference with respiration.  In January 1972 the veteran 
was seen for chest wall pain.  The impression was 
coslochondritis.  In February 1972 the veteran return with 
the same pain.  X-rays were noted as negative.  X-rays in 
March 1972 showed a small calcified granuloma, left upper 
lobe, and calcium present in left in hilum.  This comprised a 
Ranke complex and was indicative of an old healed infantile 
tuberculosis.  No active infiltrates were shown.  In August 
1975, the veteran was seen for complaints of chest pains from 
the lower left side to the upper right side of his chest.  
The veteran's blood pressure was 112/80.  The assessment was 
inflammation of the lungs due to smoking.  Chest x-ray in 
October 1975 showed residuals of old granulomatosis disease, 
but no active or acute infiltrates shown.  Separation 
examination dated in January 1976 showed no complaints, 
treatment, or diagnosis of a heart condition.  Clinical 
evaluation of the heart, lungs, and chest were normal.  His 
blood pressure reading was 110/62.

Service medical records show enlistment examination dated 
August 1966 which revealed, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5

-5
LEFT
-5
-5
-5

0

An examination dated August 1970 revealed, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

10
LEFT
10
10
10

10

The veteran's separation examination dated January 1976 
revealed, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20

15
LEFT
15
15
20

20

Evidence received since the March 1990 RO decision consists 
of the following:

A January 1987 hospital report from McAlester Regional Health 
Center indicated that the veteran was seen for complaints of 
chest pain.  It was noted that the veteran had no previous 
history of hypertension and/or cardiovascular disease.  The 
veteran reported that while at work he began to experience a 
burning left upper anterior chest discomfort with radiation 
down the posterior aspect of the left upper extremity and 
through to the scapula.  He indicated that his chest wall did 
not feel sore and he had no accompanying gas or belching or 
dyspnea.  It was noted that the veteran in the past had no 
pain, tightness, pressure, or discomfort in his chest 
associated with exertion, and/or exercise.  The impression 
noted atypical chest pain of uncertain etiology; systolic 
murmur, probably floor murmur, cannot exclude prolapse of 
mitral valve; tobacco use; and obesity.  The veteran was 
admitted for testing which showed biochemical profile as 
normal except for triglycerides at 332 and ALP at 54.  He had 
cardiograms x 3 that were all recorded as showing ST 
elevations in 2, 3, AVF, nonspecific.  Otherwise it was noted 
these were normal cardiograms.  He had an exercise treadmill 
test that was normal and an echocardiogram, which was normal.  
X-rays were negative and ultrasound of the lever and 
gallbladder was normal.  The final diagnosis was chest pain, 
etiology undetermined.

An April 1987 letter from Muskogee Neurological Surgery 
indicated that the veteran was referred to a cardiologist 
after complaining of left sided chest pain.  The veteran was 
hospitalized for 4 days for treadmill testing, 
echocardiogram, and further electrodiagnostic studies that 
showed he had no intrinsic cardiac problem.

A February 1990 letter from Eastern Oklahoma Ear, Nose, & 
Throat, Inc., indicated that audiometric testing showed 
borderline normal hearing that was symmetrical on both sides.  
The examiner noted that it was difficult to understand why 
the veteran would have any difficulty in localizing sound 
with this good hearing in both ears.  It was noted that this 
was usually seen in someone that had unilateral sensorineural 
hearing loss.  The examiner expected that the problem was a 
CNS problem instead of a peripheral auditory problem.

Hospital report from McAlister Regional Health Center dated 
November 2000, indicated that the veteran had chest 
discomfort prior to admission and was working on his roof 
with his son when he fell backwards passing out and landed on 
the back of his head.  It was noted that he was brought to 
the emergency room and was found to have had a myocardial 
infarction and was admitted to the intensive care unit.  The 
veteran was then transferred to St. Francis Hospital with a 
diagnosis of subdural hematoma and acute myocardial 
infarction, most likely posterior.

Hospital records from St. Francis Hospital dated in December 
2000 indicate that the veteran was admitted and a right 
fronto-parietal-temporal craniotomy with evacuation of acute 
subdural hematoma was performed.  He was stabilized and was 
transferred to Broken Arrow Rehabilitation where he remained 
for one month until his transfer to Oklahoma Neurorestorative 
Center in January 2001.  

At his April 2003 Board videoconference hearing, the veteran 
testified that he was not treated for hearing loss in 
service.  He indicated that his hearing was not checked when 
he was discharged from service.  The veteran testified that 
he did not really have hearing loss, but problems with 
hearing direction.  He indicated he could hear something, but 
could not tell which direction it was coming from.  The 
veteran stated that he had not had treatment since his 
separation from service for his hearing condition.  He 
indicated he worked in stocked records control and was in an 
artillery unit for a while, but was exposed to loud noise 
approximately twice a week.  The veteran testified that while 
in service he would have chest problems every great once in a 
while.  The veteran stated that he walked out of the mess 
hall after breakfast and fell down.  He indicated that he was 
supposedly poisoned and after that he had chest pains.  He 
was not sure if it was his hear.  A few years after getting 
out of service he was told he had a hiatal hernia.  He 
indicated that a doctor never told him he had coronary artery 
disease or heart disease.  He testified that he was told he 
had an irregular heartbeat sometimes.  The veteran indicated 
that he had a heart attack two years prior.  He also 
indicated that from the time he got out of service in 1976 to 
the time he had his heart attack he had had no treatment for 
a heart condition.  

Evidence received after the March 1990 rating decision 
includes testimony from the veteran that he has a hearing 
disability and a February 1990 letter from Eastern Oklahoma 
Ear, nose, & Throat, Inc., indicating that audiometric 
testing showed borderline normal hearing that was symmetrical 
on both sides.  In addition, a January 1987 hospital report 
from McAlester Regional Health Center indicated that the 
veteran was seen for complaints of chest pain.  The March 
1990 RO decision denied the benefits sought because these 
claimed disabilities were not shown by the evidence of 
record, or they were acute and transitory in nature, with no 
residuals shown on the discharge examination.  Accordingly, 
in applying the fair process review contemplated by the terms 
of 38 C.F.R. § 3.156(c), it is concluded that new and 
material evidence has been submitted to reopen the claims of 
service connection for hearing loss and chest pains.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
chest pain.  To this extent only, the appeal is granted.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
hearing loss.  To this extent only, the appeal is granted.


REMAND

The veteran is claiming entitlement to service connection for 
disabilities of the cardiovascular system, brain, cervical 
spine, lumbosacral spine, shoulders and feet.  Service 
medical records show that in January 1972, the veteran was 
seen for his thigh and also complained of arthritic pain in 
cold weather.  In November 1975, the veteran was seen for 
complaints of total body pain as well as neck and back pain.  
There were no objective findings and the assessment for the 
back and neck pain was muscle pain.  

A letter from J.W.M., M.D., dated November 2002 indicated 
that the veteran's current arthritis involving multiple 
joints were related to service.  The physician also mentioned 
the veteran's chest pain complaints, but did not specifically 
indicate a diagnosis or whether he believed it to be service 
connected.

The veteran has not been scheduled for VA examinations to 
determine the nature and etiology of his claimed disabilities 
to include those that have been reopend.  In accordance with 
the provisions of 38 U.S.C.A. § 5103A(d)(West 2002), this 
case must be remanded.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be scheduled for 
VA orthopedic examinations to ascertain 
the nature and etiology of the veteran's 
claimed disabilities of the cervical 
spine, lumbosacral spine, and shoulders, 
and feet.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

	A.  The examiner should state the 
diagnoses of all disabilities of the 
cervical spine, lumbosacral spine (to 
include arthritis of the back), and 
shoulders feet that the veteran has.
	B.  For each diagnosis listed in 
response to item a, above, the examiner 
should state an opinion as to whether it 
is as least as likely as not that the 
disorder is the result of disease or 
injury in service.  A complete rationale 
for the opinion must be provided.

2.  The veteran should be scheduled for a 
VA cardiology examination to ascertain 
the nature and etiology of the veteran's 
cardiovascular disabilities.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

	A.  The examiner should state the 
diagnoses of all cardiovascular disorders 
the veteran has.
          B.  For each cardiovascular 
diagnosis listed in response to item A, 
above, the examiner should state an 
opinion as to whether it is as least as 
likely as not that the cardiovascular 
disorder is the result of disease or 
injury in service.  A complete rationale 
for the opinion must be provided.

3.  The veteran should be scheduled for a 
VA audiology examination to ascertain the 
nature and etiology of the veteran's 
claimed hearing loss.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  The examiner should state 
the diagnoses of all disorders the 
veteran has that are manifested by 
hearing loss.
	B.  For each diagnosis listed in 
reponse to item A, above, the examiner 
should state an opinion as to whether it 
is as least as likely as not that 
disorder causing hearing loss is the 
result of disease or injury in service.  
A complete rationale for the opinion must 
be provided.

4.  The veteran should be scheduled for a 
VA neurology examination to ascertain the 
nature and etiology of any brain 
disorders he currently has.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.   If the 
examination results in a finding that the 
veteran has a brain disorder resulting 
from injury, the examiner should staste a 
medical opinion, based on the examination 
findings and a review of the claims 
folder, as to the time of the injury that 
caused the brain disorder.

5.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the claims.

6.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



